DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species (1), the electrolyte solution including lithium fluorosulfonate as the component (IV), on which claims 1-7, 17 and 18 read, in the reply filed on 08/25/2022 is acknowledged.
Claims 8-11, 19-29, 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2020, 12/18/2020 and 04/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-157679 A (Kubo) (US 2018/0034103 is cited as an English language equivalent) in view of US 2014/0038062 A1 (Kawakami).
Regarding claim 1, Kubo discloses an electrolyte solution for a nonaqueous electrolyte battery [0021], the nonaqueous electrolyte battery comprising a positive electrode [0044], [0082] that includes one or more kinds of oxides each containing nickel (LiNiO2, LiNi1/3Mn1/3Co1/3O2, LiNi0.8Co0.15Al0.05O2) as a positive electrode active material, wherein the amount of nickel contained relative to a metal content of the positive electrode active material is 30 to 100 mass% [0085], [0092], [0108], the electrolyte solution comprising the following components: (I) a nonaqueous organic solvent [0021], [0043], [0077], (II) an ionic salt as a solute [0042], [0078], and (III) at least one kind selected from the group consisting of compounds represented by the general formula (1) (silane compound represented by the general formula (1) as a first compound) [0021]-[0025], [0035]-[0036], [0052]-[0054], [0056].
Kubo does not teach that the electrolyte solution comprises the component (IV) lithium fluorosulfonate. Kawakami however teaches that when lithium fluorosulfonate is added to a nonaqueous electrolytic solution, then a nonaqueous electrolytic solution capable of providing nonaqueous electrolytic solution secondary batteries having improved initial charge capacity and input-output characteristics can be realized [0029]. The lithium fluorosulfonate is added to the basic electrolytic solution so that the content thereof is for example 5%, 2.5%, 1% or 0.2% by mass [0822], [Table 2]. Therefore it would have been obvious to one of ordinary skill in the art to add 0.01 to 5.00 mass% of lithium fluorosulfonate, as in Kawakami, to the electrolyte solution of Kubo, because it could improve initial charge capacity and input-output characteristics in the nonaqueous secondary battery.
Regarding claims 2-7, Kubo further discloses that the silane compound may for example be Compound No. 2, equivalent to the claimed compound (1-24), or Compound No. 7, equivalent to the claimed compound (1-15) [0056], wherein R1 is ethenyl and as R2 the alkyl group is methyl, and a is 3 in Compound No. 2 and 4 in Compound No. 7.

    PNG
    media_image1.png
    114
    313
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    115
    322
    media_image2.png
    Greyscale

Regarding claim 17, Kubo further discloses that the concentration of the silane compound is preferably 0.01% by mass or more and 2.0% by mass or less relative to the total amount of the electrolyte solution [0055].
Regarding claim 18, Kubo further discloses a nonaqueous electrolyte battery comprising a positive electrode [0044], [0082] including one or more kinds of oxides containing at least nickel (LiNiO2, LiNi1/3Mn1/3Co1/3O2, LiNi0.8Co0.15Al0.05O2) as a positive electrode active material, wherein the amount of nickel contained relative to a metal content of the positive electrode active material is 30 to 100 mass% [0085], [0092], [0108], a negative electrode, and the electrolyte solution for the nonaqueous electrolyte battery [0044].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727